DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The final office action mailed on 09/29/2021 is vacated with the instant final office action replacing the previously mailed final office action which incorrectly had typographical errors and inadvertent mistakes. During a telephone conversation, Applicant’s representative pointed out to the examiner the inadvertent mistakes in the final office action and requested the re-issue of the final office action.
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 06/28/2021. Claims 1,6,11,13,17 are currently amended, claims 2-5,7-10,12,14-16 and 18-20 are previously presented, claims 21-25 are withdrawn, claim 26 is cancelled and claims 27-31 are new. Accordingly claims 1-20 and 27-31 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-20 and 27-31 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat brake extending through the surface of the heat block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7-9 is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 30-31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wolf (US 2016/0236408).
Regarding claim 1, Wolf teaches an apparatus (an extrusion assembly (112) for building a 3D model) for additively manufacturing an article (see Fig.13; [0051]), the apparatus comprising:
a filament tubes (238) capable of being a thermal spacer defining a feed guide to receive a feed material (filament material) (see Fig. 13; [0056],[0100] and [0111]); a heat block (base (216)) to heat the feed material (see Fig. 17;[0107-0108]);
a nozzle (214) configured to receive the feed material in operable communication with the heat block (216) (see Figs. 16-17;[0094] and [0101-0102]); and a radiator (i.e. an assembly of a first isolating layer (232) and a second  isolating layer (236)) configured to transfer heat from the heat block to an 
Regarding claim 30, Wolf further teaches the apparatus (112) further comprising: a thermal liner (i.e. support flange (246)) on an inner diameter of the thermal spacer (238); and a heat break (thermal isolating layer (232)) in contact with the heat block, the radiator, the thermal spacer, and the thermal liner (see Fig. 13 and Fig. 19A;[0118-0119] and [0131]). 
Regarding claim 31, Wolf further teaches the apparatus, wherein the thermal spacer (238) extends through the open volume of the radiator (see Fig.13 and 19A of Wolf).

Claim(s) 1-3, 5, 12, 16, 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miller (US 2017/0057168 – of record).
Regarding claim 1, Miller teaches an apparatus for additively manufacturing an article (Abstract; Fig. 2), the apparatus comprising: 
a thermal spacer (heat sink (220)) defining a feed guide to receive a feed material (210) (see Fig. 2; [0031]);
a heat block (nozzle head (260) includes heaters (298) inside the head) to heat the feed material (see Fig.2 and 3A;[0039]); a nozzle (299) configured to receive the feed material (polymer filament (210)) in operable communication with the heat block (see Fig.2;[0031-0033] and [0035-0036]), and a radiator (i.e. the cooling fins (228)) configured to transfer heat from the heat block to an external environment by thermal radiation (see Fig.2; [0029-0032]), the radiator (228) comprising inner surfaces defining an open volume (i.e. voids between the fins), the open volume between the inner surfaces and surfaces of the thermal spacer(220) (see Figs. 2 and 3B).
Regarding claim 2, Miller further teaches the apparatus, wherein the radiator (228) comprises copper (see [0030]).
Regarding claim 3, Miller further teaches the apparatus, wherein radiator (228) has a circular cross-sectional shape (see Fig.3A).
claim 5, Miller further teaches the apparatus, wherein the radiator (228) is located on a side of the heat block (260) opposite the nozzle (290) (see Figs. 2 and 3A; [0030]).
Regarding claim 12, Miller further teaches the apparatus, wherein the radiator (heat sink (220)) has a greater thermal conductivity than other portions of the apparatus (see [0030] and [0059]).
Regarding claim 16, Miller further teaches the apparatus, further comprising a heat break (250) adjacent to the heat block (260) and a thermal insulator (280) comprising titanium adjacent to the heat break (see Fig. 2; [0035-0036] and [0059]).
Regarding claim 18, Miller further teaches the apparatus, further comprising a controller in operable communication with the nozzle (i.e. the nozzle head is controlled by a computer) (see [0006] and [0041]).
Regarding claim 19, Miller further teaches the apparatus, further comprising an extruder inoperable communication with the heat block (260) (see [0031-0032] and [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0057168 – of record).
claim 6, Miller further teaches the apparatus, further comprising a heat break (i.e. the neck member (280) creates a thermal break (250)) adjacent the radiator (228) and the heat block (260) (see Fig.2; [0029] and [0035]), the heat break extending through the surface of the heat block (260) to an opposite surface of the heat block (see Figs. 2 and 3A;[0033] and [0035]) but Miller does not explicitly teach the heat break comprising a different material than the heat block. 
However, since Miller teaches that the heat block (260) is made from a material with thermal properties of high heat capacity and low rate of heat transfer such as Titanium (see 0036]) and the heat break (neck member (280)) designed to be substantially thinner than what can be achieved by weaker metals, such as aluminum or brass (see [0037]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with the heat break comprising a different material than the heat block in order to slow heat transfer between the heat block and the heat sink (see [0037]).
Regarding claim 8, Miller further teaches the apparatus, wherein the heat break (250) thermally isolates the heat block (260) from a feed source (238) (see Fig.2; [0031-0032]).
Regarding claim 9, Miller further teaches the apparatus, wherein the heat block (260) is spaced from the radiator (228) by the heat break (250) (see Fig.2; [0029] and [0031]).

Claims 4,7,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0057168 – of record) as applied to claims 1, 6 and 19 above, and further in view of Lundwall (US 2015/0147427 – of record).
Regarding claim 4, Miller further teaches the apparatus, wherein the diameter of radiator (228) appears to be greater than the length of heat block (260) (see Fig. 2) but Miller does not explicitly teach wherein an inner diameter of the radiator is larger than a length of the heat block.
 In the same field of endeavor, additive manufacturing apparatus, Lundwall teaches a three dimensional printer (100) comprises extrusion head (200) includes heater block (255) (see Fig.2b;[0016]), a radiator (cooled zone (402) is in the mounting block (230)), which is actively cooled by the heat sink and fan (205, 220)(see  FIG. 2A;[0028]), wherein an inner diameter of the radiator (230) is larger than a length of the heat block (255) (see Fig. 2B, Fig. 2D and Fig.4). Therefore, it would have been obvious to one 
In addition, it has been held that since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 7, Miller teaches the apparatus as discussed in claim 6 above but does not explicitly teach wherein the heat break comprises a thermoplastic material.
In the same field of endeavor, additive manufacturing apparatus, Lundwall teaches a three dimensional printer (100) comprises extrusion head (200) includes heater block (255) (see Fig.2b;[0016]), a radiator (cooled zone (402) is in the mounting block (230), which is actively cooled by the heat sink and fan (205, 220)(see  FIG. 2A;[0028]), a heat break (a thermal insulator (280)) adjacent the radiator (402) and comprises a thermoplastic material (see Fig.2D and 4; [0019]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with wherein the heat break comprises a thermoplastic material as taught by Lundwall in order to protect the filament from melting until it makes contact with the nozzle (see [0019], [0021] and [0027]).
In addition, it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. (Please see MPEP 2144.07 for further details)
Regarding claim 11, Miller teaches the apparatus further comprising thinner neck member (280) can slow heat transfer between the nozzle member (290) and the heat sink (220) (see Fig. 2;[0037]) but does not explicitly teach the apparatus further comprising a thermally insulative material around sides of the heat block.  In the same field of endeavor, additive manufacturing apparatus, Lundwall teaches a three dimensional printer (100) comprises extrusion head (200) includes heater block (255) (see Fig.2b;[0016]), a radiator (cooled zone (402) is in the mounting block (230), which is actively cooled by   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with a thermally insulative material surrounding the heat block as taught by Lundwall in order to protect the filament from melting until it makes contact with the nozzle (see [0019]).
Regarding claim 20, Miller teaches the apparatus wherein the extruder comprises configured to extrude the feed material from a spool (see [0006]) but does not explicitly teach the extruder comprises at least one roller configured to extrude the feed material from a spool.  In the same field of endeavor, additive manufacturing apparatus, Lundwall teaches a three dimensional printer (100) comprises an extrusion head (200) includes heater block (255) (see Fig.2b; [0016]), a polymer filament (110) that is fed off of a roll into the filament extruder (115) (see Fig.1; [0014]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with the extruder comprises at least one roller configured to extrude the feed material as taught by Lundwall in order to speed up the deeding material into the extruder.

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0057168 – of record) as applied to claim 1 above, and further in view of (JP 6454810 - of record with English translation).
Regarding claim10,
Miller teaches the apparatus as discussed in claim 1 above.
Miller further teaches the surface of the heat sink (220) is coated with a high temperature low friction film or surface modification such as TEFLON.RTM and/or other coating coatings are beneficial in that they can decrease friction (see [0007],[0031] and [0037]).  However, Miller does not explicitly teach wherein outer surfaces of the radiator are coated with one or more of black paint, white paint, an optical solar reflector, or silvered polytetrafluoroethylene.  
In the same filled of endeavor, 3-D printing devices, Ishida teaches an apparatus for additively manufacturing an article comprising a heat block (heating head (13)) (see Fig.1A;[0013] and [0018] of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with wherein the outer surfaces of the radiator are coated with black paint as taught by Ishida in order to have a smooth lower surface of radiator and provide more effective heating of the surface of the molded product (see [0026] of the English translation of Ishida).

Claims 13-15,27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0057168 – of record) as applied to claim 1 above, and further in view of Wolf (US 2016/0236408).
Regarding claim 13, Miller further teaches the apparatus, further comprising fastening means (a thermal locking member (270) and a neck member (280)) extending through the heat block (260) the radiator (228) (see Fig.2; [0033]) but Mille does not explicitly teach that the fastening mean is extending through the thermal spacer.
In the same field of endeavor, additive manufacturing apparatus, Wolf teaches an extrusion assembly (112) for building a 3D model comprises filament tubes (238) capable of being a thermal spacer, radiator (236,244) and heating block (base 216) (see Fig.13;[0110-0111]) and a fastening mean (a bolt (209), a nut (211) assembly connect the thermal spacer, the radiator and a threaded extension or extender (228) that engages the threaded portion (224) of the heat block (base (216)) extending is extending through the thermal spacer (see Figs.13,16-17 and 19A;[0100]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with a fastening mean is extending through the thermal spacer as taught by Wolf in order to provide secure connection between the heat block, radiator and the thermal spacer.
claim 14, Miller further teaches the apparatus, wherein the fastening means (a thermal locking member (270) and a neck member (280)) comprise titanium (see [0043]).
Regarding claim 15, Miller in view of Wolf further teaches the apparatus further comprising a thermoplastic material between the fastening means (224,226) and the heat block (216) (see Fig. 19A; [0110]). 
 Regarding claim 27, Miller further teaches the apparatus, wherein the diameter of radiator (228) appears to be greater than the length of heat block (260) (see Fig. 2) but Miller does not explicitly teach wherein an inner diameter of the radiator is larger than a diameter of the heat block.
 In the same field of endeavor, additive manufacturing apparatus, Wolf teaches an extrusion assembly (112) for building a 3D model comprises, radiator (232) and heating block (base 216) (see Fig.13;[0110-0111]), wherein an inner diameter of the radiator is larger than a diameter of the heat block (see Figs.13,16-17 and 19A;[0100]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with an inner diameter of the radiator is larger than a diameter of the heat block as taught by Wolf in order to improve the heat transfer rate.
Regarding claim 30, Miller teaches the apparatus as discussed in claim 1 above.
Miller does not explicitly teach wherein the apparatus further comprising: a thermal liner on an inner diameter of the thermal spacer; and a heat break in contact with the heat block, the radiator, the thermal spacer, and the thermal liner. 
In the same field of endeavor, additive manufacturing apparatus, Wolf teaches an extrusion assembly (112) for building a 3D model comprises filament tubes (238) capable of being a thermal spacer, radiator (236,244) and heating block (base 216) (see Fig.13;[0110-0111]) and a thermal liner (i.e.  support flange (246) is thermally isolator) on an inner diameter of the thermal spacer (238); and a heat break (thermal isolating layer (232)) in contact with the heat block, the radiator, the thermal spacer, and the thermal liner (see Fig. 13 and Fig. 19A;[0118-0119] and [0131]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified an apparatus as taught by Miller with a thermal liner on an inner diameter of the thermal spacer; and a heat 
Regarding claim 31, Miller in view of Wolf further teaches the apparatus, wherein the thermal spacer (246) extends through the open volume of the radiator (see Fig.13 and 19A of Wolf).
Claims 17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0057168 – of record).
Regarding claim 17, Miller teaches the apparatus comprises the radiator (a radiator (i.e. the heat sink (220) designed with cooling fins (228)) configured to transfer heat to an external environment by thermal radiation (see Fig.2; [0029-0032]).  Miller discloses the claimed invention except for a ratio of an absorptivity to an emissivity of at least some surfaces of the radiator is greater than or equal to about 1.059: 1.00. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a ratio of an absorptivity to an emissivity of at least some surfaces of the radiator is greater than or equal to about 1.059 :1.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have a ratio of an absorptivity to an emissivity of at least some surfaces of the radiator is greater than or equal to about 1.059: 1.00 for the purpose of improving the heat absorption and save cost. (Please see MPEP 2144.05 I for further details).
Regarding claim 28, Miller teaches the apparatus comprises the radiator (a radiator (i.e. the heat sink (220) designed with cooling fins (228)) configured to transfer heat to an external environment by thermal radiation (see Fig.2; [0029-0032]).  Miller discloses the claimed invention except for wherein surfaces of an outer diameter of the radiator exhibit a ratio of an absorptivity to an emissivity less than a ratio of an absorptivity to an emissivity of surfaces of an inner diameter of the radiator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have surfaces of an outer diameter of the radiator exhibit a ratio of an absorptivity to an emissivity less than a ratio of an absorptivity to an emissivity of surfaces of an inner diameter of the radiator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to have wherein surfaces of an outer diameter of the radiator exhibit a ratio of an absorptivity to an emissivity less than a (Please see MPEP 2144.05 I for further details).
Regarding claim 29, Miller further teaches the apparatus, further comprising a heat break (i.e. the neck member (280) creates a thermal break (250)) between the heat block (260) and the radiator (228) (see Fig.2; [0029] and [0035]). Miller teaches the apparatus comprises the radiator (a radiator (i.e. the heat sink (220) designed with cooling fins (228)) configured to transfer heat to an external environment by thermal radiation (see Fig.2; [0029-0032]).  Miller discloses the claimed invention except for the heat break exhibiting a thermal conductivity less than about 0.20 W/m-K. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat break exhibiting a thermal conductivity less than about 0.20 W/m-K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to have the heat break exhibiting a thermal conductivity less than about 0.20 W/m-K for the purpose of improving the heat absorption and save cost. (Please see MPEP 2144.05 I for further details).
Response to Arguments
Applicant's arguments filed 06/28/2021have been fully considered.
 With respect to the Applicant’s arguments directed to anticipation rejections based on Church and Ishida, Applicant’s amendment(s) to the claim(s) has/have overcome the anticipation rejections.
With respect to the Applicant’s arguments directed to anticipation rejection based on Miller, Applicant’s argues that Miller does not appear to teach the apparatus comprising “thermal space defining a feed guide to receive a feed material” see remark page 7, Examiner respectfully disagrees.
Miller clearly discloses thermal spacer (i.e. a heat sink (220)) configured to feed a filament material (210) through heat sink’s inner bore (238) (see [0031]).
With respect to Applicant’s argument that Miller does not appear to describe that a radiator comprises an inner surfaces defining an open volume, the open volume between the inner surface of the radiator and surfaces of the heat sink” see remark page 7, the argument is not found persuasive.
Examiner respectfully notes that the term “open volume” is a broad term and is being interoperated as empty space/voids within the inner surface of the radiator.  Examiner respectfully 
With respect to applicant arguments directed the rejection of claim13 under 35 USC § 102, Applicant’s arguments have been considered but are moot because the new ground of rejection of claim 13 does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Wolf ’408 has been added to address the amended fastening means arrangement.
In response to applicant argument that Lundwall does not appear to teach or suggest “wherein an inner diameter of the radiator is larger than a length of the heat block”, Examiner respectfully submits that Lundwall discloses an inner diameter of a radiator (cooled zone (402) is in the mounting block (230)) is larger than a length (in the left and right direction in the view of FIG. 2D) of the heat block (255) (see Fig. 2B, Fig. 2D and Fig.4;[0028]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743